Citation Nr: 1513189	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  13-08 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service-connection for posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for PTSD.

3. Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1974 to November 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  The claims file is now in the jurisdiction of the New York, New York RO.  In May 2013, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  Additional evidence, including a March 2013 letter from the Veteran's VA treatment provider, was received after the statement of the case was issued in January 2013; the Veteran verbally waived RO consideration of such evidence during the Board hearing.  See 38 C.F.R. § 20.1304.

The Board acknowledges the ruling in Clemons v. Shinseki, 23 Vet. App. 1 (2009), which clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  As emphasized in Clemons, although a Veteran may only seek service connection for PTSD, the Veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  As treatment records indicate that the Veteran has been diagnosed with depression, the Board has recharacterized the issues as indicated above.  

The issue of service connection for depression is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An unappealed August 2008 rating decision denied the Veteran's claim to reopen a previously denied claim of service-connection for PTSD.  New and material evidence was not received within one year of the August 2008 determination.    

2. Since the August 2008 rating decision, evidence that is neither cumulative nor redundant and relates to an unestablished fact necessary to substantiate the claim has been received.

3. Any current diagnosis of PTSD is not based on a verified stressor; the preponderance of the evidence is against a finding that the Veteran's PTSD is related to service.


CONCLUSIONS OF LAW

1. The August 2008 rating decision denying service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014).

2. New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014). 

3. PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)
 
The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

There is no need to undertake any review of the VCAA compliance with regard to the issue of whether new and material evidence has been received to reopen the claim because the issue of service connection for PTSD is being reopened.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

A September 2010 letter notified the Veteran of the information needed to substantiate and complete his claims of service connection for PTSD, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The letter also provided notice as to how VA assigns disability ratings and effective dates.  The appeal was most recently readjudicated in a January 2013 statement of the case.  

Regarding the duty to assist, the Veteran's service treatment records (STRs), and relevant post-service treatment records have been secured.  The Veteran has not identified any additional records that could be used to support his claim.  

The Veteran was not afforded a VA examination for his PTSD claim.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to the Veteran's claim for entitlement to service connection for PTSD, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, the Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board concludes an examination and opinion with respect to the Veteran's claim for entitlement to service connection for PTSD is not needed because his alleged in-service stressor has not been corroborated despite thorough development.  There is no evidence establishing that any of his alleged stressors, including any involving fear of hostile military or terrorist activity, occurred in service.  As there is no indication of a corroborated in-service stressor, an examination is not warranted.  See McLendon, supra.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Here, during the May 2013 Board hearing, the undersigned asked questions of the Veteran and his representative to ascertain the nature of the Veteran's claimed PTSD and alleged in-service stressor.  His testimony reflects knowledge of the elements necessary to substantiate his claim.  He submitted a VA treatment note; he did not indicate any relevant records were not associated with the claims file.  He has not alleged any deficiency in the conduct of the hearing.  The Board finds that the mandates of Bryant were satisfied.

For these reasons, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claims.

New and Material Evidence

An unappealed September 2005 rating decision denied service connection for PTSD, based on findings that the Veteran had not been diagnosed with PTSD and his alleged in-service stressor had not been corroborated.  He filed a claim to reopen his previously denied claim of service connection for PTSD in June 2008.  An August 2008 rating decision denied the Veteran service connection for PTSD based essentially on a finding that new and material evidence to reopen the previously denied claim had not been received because he had not submitted sufficiently specific information to allow for research to corroborate his alleged in-service stressor.  He did not appeal that decision, and new and material evidence was not received within one year of the rating decision.  Therefore, the August 2008 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

However, a final decision shall be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In a December 2010 statement, the Veteran provided additional details of his alleged stressor.  As the stressor statement was submitted after the RO's August 2008 rating decision and related to the lacking element of a corroborated stressor, it is new and material.  Accordingly, the claim has been reopened.  

Service Connection for PTSD

As an initial matter, the Board notes that in the January 2011 rating decision on appeal, the RO addressed the merits of the underlying service connection claim.  Nevertheless, pursuant to Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001), the Board was required to find new and material evidence on its own in order to establish its jurisdiction to review the merits of a previously denied claim.  Inasmuch as the RO has already addressed the merits of the service connection claim, the Veteran is not prejudiced by the Board also addressing the merits of this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for PTSD requires a medical diagnosis that conforms to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  There are several avenues to document an in-service stressor, other than obtaining verification from the Joint Services Records Research Center (JSRRC) or other government records repository: an in-service PTSD diagnosis with lay testimony; combat service with lay testimony; prisoner of war status with lay testimony; and a stressor related to Veteran's fear of hostile military or terrorist activity, with appropriate medical evidence.  38 C.F.R. § 3.304(f). 

If a stressor claimed by a Veteran is related to the Veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  38 C.F.R. § 3.304(f)(3).

"Fear of hostile military or terrorist activities" means that a Veteran experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

The evidence of record does not show that the Veteran was diagnosed with PTSD in service, participated in combat, or was a prisoner of war.  The Veteran's service treatment records show no suggestion of any psychiatric distress or complaints.  No psychiatric disabilities were noted on his November 1976 separation examination report.  On his accompanying report of medical history, in which service members report whether they had experienced specific symptoms by marking boxes labeled "YES," "NO," and "DON'T KNOW," the Veteran checked the "NO" and "DON'T KNOW" boxes for depression or excessive worry.  His statements alone are, therefore, insufficient to support a grant of service connection in this case.  

In a December 2010 statement, the Veteran provided a detailed account of his alleged in-service stressor.  He asserted he found four dead Marines in the lower well deck of the USS Duluth after the Captain announced General Quarters.  He reported the incident occurred in August 1975, when the USS Duluth had been was transporting Vietnamese refugees to Guam.  He provided similar accounts of finding dead Marines in his original January 2005 claim of service connection for PTSD, during April 2005 and April 2010 VA psychiatric evaluations, and to a private physician in October 2010.   The April 2010 VA psychology treatment record notes he asserted the Marines had apparently been stabbed and he was tasked with cleaning up the blood and removing the bodies.  He said he became scared for his life because he believed Viet Cong soldiers were aboard the ship and were going to kill him as well.

In January 2013, the AOJ made a formal finding that the Veteran's alleged stressor was not corroborated after the Joint Services Records Research Center (JSRRC) conducted an inquiry that found no evidence verifying the Veteran's account of finding four murdered Marines.  Specifically, the JSRRC reviewed the command history and the August 1975 deck logs of the USS Duluth.  The command history revealed the ship was involved with the evacuation of Saigon, Republic of Vietnam, between April and May 1975.  In April 1975, a plane crash landed near the ship.  One person was rescued and another was not found and presumed lost.  On the same day, the ship took on almost 1,000 refugees from another ship.  In August 1975, a Marine was found dead in his rack.  Life-saving attempts were started and continued for 98 minutes before he was pronounced dead.  The apparent cause of death was a drug overdose.  A memorial service was held for the Marine.

In his March 2013 substantive appeal, the Veteran said he felt the research used to verify his stressor was flawed.  He indicated his in-service stressor was seeing one dead Marine in the well deck.

In a March 2013 letter, a VA physician noted the Veteran reported witnessing someone remove a dead body from the well deck after being in a "state of heightened anxiety" because an alarm warning of a possible attack had sounded.  He indicated he difficulty remembering how many bodies he saw and details of the bodies.  

At the May 2013 the Board hearing, the Veteran testified he witnessed a dead Marine being taken from the USS Duluth after he ran to the well deck when General Quarters was announced.  He said the ship was transporting Vietnamese refugees to Guam at the time.  He asserted it was a mistake that it had been previously noted he saw four dead Marines and that he only saw one body in uniform being moved.  He indicated the body was being removed from the ship. The Veteran's representative insinuated the call to General Quarters could indicate a combat environment.

A review of the findings provided the JSRRC show the Veteran's reported stressor is not corroborated by the record.  Regarding his original assertions that he found four dead Marines who were possibly murdered after Vietnamese refugees were taken aboard, JSRRC's review of the USS Duluth's command history and deck logs did not reveal that multiple Marines died under such circumstances.  After the JSRRC issued its findings, the Veteran has asserted he saw the body of a single dead Marine on the well deck.  The JSRRC summary notes one Marine was found dead aboard the USS Duluth, but he was found in his rack, not the well deck.  Furthermore, the refugees were taken aboard the USS Duluth in April 1975, and the Marine was found dead in August 1975.  As such, the Veteran's assertion that he saw a dead Marine being moved after General Quarters was announced to take on the refugees was also not corroborated.

It is undisputed that a lay person is competent to offer evidence as to facts within his or her personal knowledge, such as the occurrence of an in-service stressor.  In assessing the credibility of the Veteran's statements, the Board notes initially that no explanation has been offered for the fact that the official military records from the time of the alleged stressor in question have provided no corroboration.  As noted, the Veteran's service treatment records show no suggestion of any psychiatric distress or complaints.  While his report of medical history is unclear, he did not indicate that he had affirmatively experienced depression or excessive worry.  The private and VA physicians who diagnosed the Veteran with PTSD appear to have solely relied on his reporting of the claimed in-service stressor for its verification.  

Given the above, to the extent that the Veteran's representative insinuates his claimed stressor could be related to his "fear of hostile military or terrorist activity," the Board finds the Veteran's assertions are not credible and that his claimed stressors are not consistent with the circumstances, conditions, or hardships of his service.  The credible evidence does not show the Veteran "experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury."  38 C.F.R. § 3.304(e)(3).  Notably, the Veteran related his fear of the Viet Cong to his finding murdered Marines.  As shown, such an event was not corroborated by a review of the USS Duluth's command history and deck log.  A corroborated stressor is therefore required for service connection of PTSD.

As noted, a review by the JSRRC did not corroborate the Veteran's alleged stressor.  Service connection for PTSD must therefore be denied because there is no evidence that any current PTSD diagnosis is related to any corroborated stressors shown to have occurred during active duty service.  

In conclusion, the preponderance of the evidence is against finding that the Veteran's PTSD is related to his active duty service.  As a preponderance of the evidence is against the claim for service connection, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107.


ORDER

New and material evidence has been received to reopen the claim of service connection for PTSD.  Entitlement to service connection for PTSD is denied.  


REMAND

As noted above, a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  A private physician diagnosed the Veteran with major depression in October 2010, and a VA physician indicated she was treating him for major depressive disorder in March 2013.  The claim for service connection for PTSD has thus been broadened to include a claim of service connection for depression.  The Board finds that the Veteran's claim for depression, which has not been adjudicated by the RO, requires appropriate notice and additional development prior to adjudication by the Board.  The RO should provide adequate notification and adjudicate the issue of service connection for depression.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with VCAA notice on his claim for service connection for depression that is compliant with the current notice requirements for service connection.

2. Conduct all necessary development required relating to the Veteran's claim for service connection for depression, to include if necessary obtaining a VA examination and/or opinion.  

3. After undertaking any other development deemed appropriate, the RO should adjudicate the issue of service connection for depression.  If any benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


